DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 01, 2021 has been entered.

Response to Arguments
3.	Applicant's arguments, filed March 01, 2021, with respect to the 103 rejection have
been fully considered and are persuasive.
Applicant argues, the prior art does not disclose, teach or suggest "code that executes within the CAD application and is not a physical component outside of the CAD application," "polling the tracker within the CAD application, wherein the tracker reports an area within the layout where the object is located and a parameter value pertaining to the object;" "presenting, on the GUI, object type counts for the area of the layout based on the polling, wherein the object type counts are compiled based on multiple trackers for various object types reporting their presence within the area of the layout in response to the polling." (Emphasis added) as recited in amended independent claim 1 and similarly in amended independent claims 8 and 15.
In reply, the Examiner agrees.

EXAMINER'S AMENDMENT
4.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

Claims 1 remains unchanged.

2. 	(Currently Amended) The method of claim 1, wherein linking the object to the tracker includes updating the assembly to include the tracker, wherein the tracker is not visually
represented on the GUI but the object is visually represented.

Claims 3-20 remain unchanged.

EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
All current claims 1-20 are in condition for allowance.
The following is an examiner’s statement of reasons for allowance: 
With regard to amended independent claim 1 the prior arts of record teach:
Rasmussen et al. (US-2007/0038414-A1), teaches a method for tracking computer-aided design ("CAD") content (Figs. 5C-D; ¶0013; ¶0022; ¶0106), comprising: receiving selection of an object within a CAD application, wherein the object does not report a location within the CAD application relative to a layout, and wherein the object is at least one of a part or an assembly that can be used in the layout (Fig. 5C; ¶0021, ¶0106); linking the object to a tracker, wherein the tracker includes functionality for reporting a location within the layout in the CAD application (¶0069, ¶0116); receiving a selection on a graphical user interface ("GUI") the object within the 
Buckman et al. (US-2018/0032649-A1), teaches receiving a selection on a graphical user interface ("GUI") to place the object within the layout (Fig. 3A; ¶0029-0030; ¶0037-0038; ¶0074; ¶0046; ¶0054-0057).
Poel et al. (US-10,664,772-B1), teaches the tracker includes functionality for reporting a location of the tracker within the layout in the CAD application (Figs. 1-2; Fig. 9; col 18, line 66 to col 19, line 5; col 19, lines 45-50; 40; col 22, line 25-40).
Schoner et al. (US-2014/0035726-A1), teaches polling the tracker (Fig. 10 and ¶0099).
Gronqvist et al. (US-2014/0035726-A1), teaches executes a function to determine which area is currently located in based on comparison of spatial coordinates against boundaries of different areas of the layout (¶0003; ¶0014).
Found references:
Duncan et al. (US-2019/0347746-A1), teaches a device executes an application that uses an augmented reality experience on a building construction site to provide productivity tracking for projects (Abstract).  Duncan further teaches a tracker device 100 within the CAD application without a physical counterpart (Fig 2B and ¶0050-0059).
McLinden et al. (US-2020/0134560-A1), teaches automatically creating Bills of Materials. A Building Information Model (BIM) electronic drawing is created on a 3D BIM program using Bill of Material standards (Abstract). McLinden further teaches manually counts the quantities for each material type (¶0005-0006; ¶0228).
When considering Claim 1 as a whole, however, the combination of prior art does not teach the limitation of "linking the object to a tracker that includes code that executes within the CAD application and is not a physical component outside of the CAD application, wherein polling the tracker within the CAD application, wherein the tracker reports an area within the layout where the object is located and a parameter value pertaining to the object; and” “presenting, on the GUI, object type counts for the area of the layout based on the polling, wherein the object type counts are compiled based on multiple trackers for various object types reporting their presence within the area of the layout in response to the polling.” as recited by amended independent claim 1 (emphasis added) as described in the specification at figures 1-2, 3A and at least at paragraphs 7-10, 12, 21, 24-26, 29, 32, 39-41, 43, 45, 48, 53-54 of the specification of the invention.
Therefore, in the context of claim 1 as a whole, the prior arts do not teach the claimed subject matter. Thus, the subject matter of claim 1 is allowable.
When considering the amended claims 8 and 15 respectively as a whole, the independent claims are allowable on substantially same rationale. The remaining dependent claims depend directly or indirectly from allowable independent claims, and are therefore also allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL LE whose telephone number is (571)272-5330.  The examiner can normally be reached on 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Zimmerman can be reached on (571) 272-7653.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL LE/Primary Examiner, Art Unit 2619